USDC IN/ND case 3:20-cv-00550-RLM-MGG document 13 filed 02/03/21 page 1 of 3


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 BILLY TALTON,

             Petitioner,

                    v.                      CAUSE NO. 3:20-CV-550-RLM-MGG

 WARDEN,

             Respondent.

                              OPINION AND ORDER

      Billy Talton, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (ISP-17-12-93) at the Indiana State Prison

in which a disciplinary hearing officer found him guilty of possessing a cellphone

in violation of Indiana Department of Correction Offense 121 and sanctioned him

with a loss of one hundred eighty days earned credit time and a credit class

demotion.

      The Warden argues that Mr. Talton isn’t entitled to habeas relief because

he didn’t exhaust his administrative remedies. Mr. Talton alleges that he

exhausted his administrative remedies because he submitted four appeals at the

facility level and four appeals at the departmental but never received a response.

State prisoners generally must exhaust State court remedies to obtain habeas

relief in federal court. 28 U.S.C. § 2554. “Indiana does not provide judicial review

of decisions by prison administrative bodies, so the exhaustion requirement in

28 U.S.C. § 2254(b) is satisfied by pursuing all administrative remedies.” Moffat

v. Broyles, 288 F.3d 978, 981-982 (7th Cir. 2002). To support the exhaustion
USDC IN/ND case 3:20-cv-00550-RLM-MGG document 13 filed 02/03/21 page 2 of 3


defense, the Warden relies on databases maintained by the Indiana Department

of Correction, which show that correctional staff didn’t receive any appeals from

Mr. Tarlton. ECF 11-6, ECF 11-10. The Warden further relies on a June 26, 2020

letter in which a departmental official invited Mr. Talton to submit an out-of-

time appeal of the disciplinary finding. ECF 11-7. According to the databases,

Mr. Talton didn’t submit an appeal or otherwise respond to this letter. ECF 11-

10. Mr. Talton doesn’t dispute that he received and didn’t respond to this letter.

      The Warden further argues that Mr. Talton’s claims are procedurally

defaulted. This argument conflicts with exhaustion argument because “[a]

habeas petitioner who has defaulted his federal claims . . . meets the technical

requirements for exhaustion; there are no state remedies any longer available to

him.” Coleman v. Thompson, 501 U.S. 722, 732 (1991). The letter inviting Mr.

Talton to submit an appeal contains no deadline, and there is no other indication

that correctional officials have since prohibited Mr. Tarlton from pursuing an

administrative appeal. Consequently, the record indicates that administrative

remedies remain available to Mr. Talton, so the court dismisses this case without

prejudice.

      Mr. Talton doesn’t need a certificate of appealability to appeal this decision

because he is challenging a prison disciplinary proceeding. See Evans v. Circuit

Court, 569 F.3d 665, 666 (7th Cir. 2009). He can’t proceed in forma pauperis on

appeal because the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an appeal

in this case could not be taken in good faith.

      For these reasons, the court:



                                         2
USDC IN/ND case 3:20-cv-00550-RLM-MGG document 13 filed 02/03/21 page 3 of 3


      (1) DISMISSES the habeas corpus petition (ECF 1) without prejudice;

      (2) DIRECTS the clerk to enter judgment and close this case; and

      (3) DENIES Billy Talton leave to proceed in forma pauperis on appeal.

      SO ORDERED on February 3, 2021

                                          s/ Robert L. Miller, Jr.
                                          JUDGE
                                          UNITED STATES DISTRICT COURT




                                      3
